Case: 14-60104      Document: 00512752223         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 14-60104
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       August 29, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

JAMES ALLEN MORRIS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 2:02-CR-74


Before DAVIS, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       James Allen Morris, federal prisoner # 11614-042, moves to proceed in
forma pauperis (IFP) in his appeal of the denial of his 18 U.S.C. § 3582(c)(2)
motion. The district court determined that Morris, who in 2003 had been
sentenced to concurrent terms of 230 months and 120 months of imprisonment
in connection with crack cocaine offenses, was not entitled to relief pursuant
to § 3582(c)(2) or 28 U.S.C. § 2241 because he was a career offender. In


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60104    Document: 00512752223      Page: 2   Date Filed: 08/29/2014


                                 No. 14-60104

considering Morris’s motion to proceed IFP, the district court concluded that
he had failed to raise a nonfrivolous issue for appeal and certified that an
appeal would not be in good faith.
      Morris is challenging the certification that his appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is
limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
1983) (internal quotation marks and citation omitted). Morris’s poorly drafted
pleadings suggest an intent to argue that the Guidelines were incorrectly
applied at sentencing and that the career offender designation should not apply
in his case.   However, Morris does not provide coherent argument that
addresses the district court’s determinations that § 3582(c)(2) and § 2241 do
not provide the relief that he requested. His assertions thus do not amount to
legal argument that addresses the district court’s denial of relief. See FED. R.
APP. P. 28(a)(5)-(9); Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). By
failing to provide argument that addresses the district court’s analysis, Morris
has failed to adequately present any argument for this court’s consideration.
      Morris’s appeal is without argument and is thus frivolous. See Howard,
707 F.2d at 219-20. Because the appeal is frivolous, it is dismissed. See 5TH
CIR. R. 42.2; Baugh, 117 F.3d at 202 & n.24. Given Morris’s repeated attempts
to raise similar challenges to his sentence, this court and the district court’s
repeated rejection of such arguments, and the frivolous nature of the instant
motion, Morris is WARNED that any future frivolous pleadings in this court
or in any court subject to the jurisdiction of this court will subject him to
sanctions. Morris is DIRECTED to review any pending matters to ensure that
they are not frivolous.
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.



                                        2